Citation Nr: 9912240	
Decision Date: 04/28/99    Archive Date: 05/12/99

DOCKET NO.  97-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
heart attack.

2.  Entitlement to service connection for panic attacks.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L. Howe


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel
INTRODUCTION

The appellant had several years of reserve duty with various 
periods of active duty for training (ACDUTRA), including from 
July 11 to July 25, 1992.  He also had active service from 
January 1990 to April 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal certified by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The record raises a possible claim for entitlement to service 
to a total disability rating due to individual 
unemployability.  The Board refers this issue to the RO for 
further development.


FINDING OF FACT

The claims of entitlement to service connection for residuals 
of a heart attack and for panic attacks are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a heart attack and for panic attacks are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for residuals of 
a heart attack and for panic attacks that he claims both 
occurred in July 1992 while he was on ACDUTRA.  He does not 
contend that anything happened during his active duty tour 
from January 1990 to April 1990.  The legal question to be 
answered initially is whether the appellant has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of them.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991 & 
Supp. 1998).  

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claims 
are well grounded."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  A claim that is well grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77- 78 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

It should be noted that the RO sent requests for the 
appellant's records to the National Personnel Records Center, 
the Illinois Army and Air National Guard, the United States 
Army Reserve Center, and the USAF Hospital/Fort McCoy.  There 
is nothing to suggest that there is any other source of 
military records, and, therefore, the Board is satisfied that 
all reasonable efforts to obtain the appellant's military 
medical records have been made.

The Board is also satisfied that the duty imposed on VA 
pursuant to 38 U.S.C.A. § 5103(a) has been satisfied.  The 
appellant has not put VA on notice of any additional evidence 
that might serve to well ground his claims. 

The appellant contends that service connection should be 
granted for residuals of a heart attack and for panic attacks 
"presented" while on ACDUTRA in July 1992.  The record, 
however, is negative for a diagnosis of either a heart attack 
or panic attacks while he was on ACDUTRA in July 1992 or 
while on active duty.  ACDUTRA medical records from July 1992 
show only that the appellant complained of chest pain, at 
which time the appellant indicated that he had been under 
considerable stress at home.  Objectively, the examiner noted 
that the appellant was alert, composed, with no apparent 
distress.  No pertinent diagnosis was entered.

Another July 1992 ACDUTRA medical record reveals that the 
appellant's heart was normal, with normal sinus rhythm and 
electrocardiogram findings.  The examiner assessed that the 
appellant had chest wall (pectoralis muscle) pain.  A July 
1992 statement of medical examination and duty status report 
confirmed the diagnosis of chest wall (pectoralis muscle) 
pain.  In addition, the statement of medical examination and 
duty status report indicated that the chest pain was 
temporary.

Indeed, after carefully reviewing the file, the Board notes 
that the only evidence the appellant has offered in support 
of his claim that he had a "heart attack" during ACDUTRA, 
or that his panic attacks are due to service, are his own 
unsubstantiated contentions reflected in his November 1998 
video conference testimony before the undersigned Member of 
the Board, and his written statements.  In his testimony, he 
recounted that in July 1992, several days after ACDUTRA 
started, he woke up with chest pains and he experienced 
shortness of breath.  He recalled that ACDUTRA physicians 
told him that he had an irregular heartbeat and they 
prescribed him Xanax to stop the heart flutter.  The 
appellant felt that he had a panic attack at the same time as 
the "heart attack," and that he has had chest discomfort 
since then.  He remarked that he has been hospitalized in 
Chicago and Mississippi since then for panic attacks, and 
that he was continuing to take Xanax.  He denied a history of 
difficulty dealing with stress prior to July 1992.  In 
addition to the appellant, L. Howe testified that she took 
care of the appellant, and that she witnessed him having 
panic attacks at various times.

While the appellant and L. Howe are certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no competent evidence to show that he currently 
has "heart attack" residuals or panic attacks due to his 
July 1992 ACDUTRA, or for that matter his active duty 
service, the Board finds that he has not met his initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Since the claims are not well 
grounded, they must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995). 

In reaching this decision the Board notes that the Social 
Security Administration informed the veteran in June 1995 
that it could not locate his records.  Nevertheless, while 
the appellant has indicated that he receives disability 
benefits, he has not suggested how they would be relevant to 
his claims.  The relevance of the records sought must be 
demonstrated.  See Counts v. Brown, 6 Vet. App. 473, 476 
(1994).  Moreover, according to a January 1994 letter to the 
Adjutant General of Illinois, the appellant revealed that his 
disability benefits were for panic attacks, yet the appellant 
has not suggested to VA that the records would show that he 
had a heart attack while on ACDUTRA, or that his panic 
attacks are related to such service.  Hence, the Board finds 
that since the relevance of these documents has not been 
shown and is not readily apparent, the statutory duty to 
assist has not been triggered.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).

Although the Board has disposed of these claims on grounds 
different from that of the RO, that is, whether the 
appellant's claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the appellant of the elements necessary 
to complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for residuals of a heart attack and for 
panic attacks is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals


 

